DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BERNARD HAMP,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2752

                              [March 31, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 12-14661CF10A.

   Bernard Hamp, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.